

116 HR 4383 IH: Cents for Sense Act of 2019
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4383IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Crawford introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo ensure that unclaimed money recovered at airport security checkpoints is transferred to a fund
			 for certain border security activities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cents for Sense Act of 2019. 2.Disposition of unclaimed money recovered at airport security checkpoints (a)In general (1)Establishment of FundThere is established in the Treasury of the United States a fund to be known as the Traveler’s Border Protection Fund (in this subsection referred to as the Fund).
 (2)Transfers to FundNotwithstanding any other provision of law, the Administrator of the Transportation Security Administration shall ensure the transfer to the Fund of unclaimed money recovered at airport security checkpoints.
 (3)Authorized usesAmounts may be made available from the Fund only— (A)to the Secretary of Homeland Security; and
 (B)for the construction or maintenance of a barrier along the international border between the United States and Mexico.
 (4)Annual reportEach fiscal year, the Secretary of Homeland Security shall submit to Congress a report that contains a detailed description of—
 (A)the amount of unclaimed money recovered from airport security checkpoints in the most recently completed fiscal year;
 (B)the amounts available in the Fund; and (C)how amounts made available from the Fund have been used for the activities described in paragraph (3)(B).
					(b)Conforming and clerical amendments
 (1)Conforming amendmentsSection 44945 of title 49, United States Code, is amended— (A)in the heading, by striking money and;
 (B)by striking subsection (a); and (C)in subsection (b)—
 (i)by redesignating paragraphs (1) through (4) as subsections (a) through (d), respectively, and adjusting the margins accordingly; and
 (ii)by striking (b) Disposition of unclaimed clothing.—. (2)Clerical amendmentThe table of sections for chapter 449 of title 49, United States Code, is amended by amending the item relating to section 44945 to read as follows:
					
						
							44945. Disposition of unclaimed clothing..
				